Exhibit 10.64

FIRST AMENDMENT, CONSENT AND WAIVER

TO CREDIT AGREEMENT

THIS FIRST AMENDMENT, CONSENT AND WAIVER TO CREDIT AGREEMENT (this “Amendment”)
is entered into as of December 31, 2009, among COINSTAR, INC., a Delaware
corporation (the “Borrower”), the Lenders party to the Credit Agreement
(hereinafter defined) and BANK OF AMERICA, N.A., as the Administrative Agent for
the Lenders (in such capacity, the “Administrative Agent”).

A. The Borrower, the Lenders and the Administrative Agent are party to that
certain Amended and Restated Credit Agreement dated as of November 20, 2007 and
amended and restated as of April 29, 2009 (as the same may be amended, modified,
supplemented, restated or amended and restated from time to time, the “Credit
Agreement”).

B. The Borrower has advised the Lenders and the Administrative Agent that the
Borrower, either directly or through its Subsidiaries, intends to sell, transfer
or otherwise dispose of (i) its E-Payment line of business, consisting of
(a) the assets or the equity of New E-Pay, LLC, (b) the assets or the equity of
Coinstar E-Payment Services Limited and (c) other assets owned by the Borrower
and its Subsidiaries that are a part of its E-Payment line of business
(collectively, the “E-Payment Business”), and (ii) its money transfer line of
business, consisting of (d) the assets or the equity of Coinstar E-Payment
Services Inc., (e) the assets or the equity of Coinstar UK Holdings Limited and
(f) other assets owned by the Borrower and its Subsidiaries that are part of its
money transfer line of business (collectively, the “Money Transfer Business”;
and, together with the E-Payment Business, the “Businesses”), for the fair
market value thereof, and the Borrower has requested that the Lenders consent to
such sales, transfers or other dispositions. The Borrower has also requested
that the Credit Agreement be amended in certain respects.

In consideration of the foregoing and for other good and valuable, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

1. Terms and References. Unless otherwise stated in this Amendment, (a) terms
defined in the Credit Agreement have the same meanings when used in this
Amendment and (b) references to “Sections” are to the Credit Agreement’s
sections.

2. Consent and Waiver. Provided that no Event of Default otherwise exists at the
time of the closing thereof, the Lenders hereby (a) consent to the Disposition
of one or both of the Businesses for the fair market value thereof, (b) agree
that the proceeds of each such Disposition shall be excluded from the amount set
forth in Section 7.05(g), (c) waive the provisions of Section 7.05 to the extent
that such provisions would or might be breached as a result of either such
Disposition, and (d) authorize the Administrative Agent to release Collateral
and each of the applicable Subsidiaries from their obligations under the
Guarantee and Collateral Agreement in connection with each such Disposition as
provided in Section 9.10; provided that, as a condition to such consent and
waiver, not less than five Business Days prior to either such Disposition, the
Borrower shall deliver to the Administrative Agent a true and complete copy of

 

  1   First Amendment, Consent and     Waiver to Credit Agreement



--------------------------------------------------------------------------------

the then most current draft (or final version, if available) of the definitive
agreement pursuant to which such Disposition will be effected, along with (i) a
pro forma balance sheet and income statement of the Borrower as of the end of
the fiscal quarter ended most recently prior to such Disposition and for the
four fiscal quarter period then ended, giving effect to such Disposition and the
intended use of the proceeds thereof as if such Disposition had occurred on the
first day of such four fiscal quarter period, and (ii) a calculation
demonstrating pro forma compliance with the covenants set forth in Section 7.12
as of the end of such fiscal quarter.

3. Amendments. The Credit Agreement is amended as follows:

(a) The definition of “Consolidated Total Debt” set forth in Section 1.01 of the
Credit Agreement is amended to read in its entirety as follows:

“Consolidated Total Debt” means, at any date, the aggregate principal amount of
all Indebtedness of the Borrower and its Subsidiaries at such date, determined
on a consolidated basis in accordance with GAAP, but in any event, excluding
obligations for undrawn amounts under outstanding letters of credit and
contingent reimbursement obligations under surety bonds; provided that,
notwithstanding the treatment thereof under GAAP (including under FASB ASC
470-20), such Indebtedness will include the aggregate principal amount of all
Indebtedness that may be convertible in Equity Interests of the Borrower or any
of its Subsidiaries, including the aggregate principal amount of the Borrower’s
4% Convertible Senior Notes due September 1, 2014 and any other convertible
notes that may be issued by the Borrower or any of its Subsidiaries from time to
time.

(b) Section 7.02(c) of the Credit Agreement is amended to read in its entirety
as follows:

(c) Investments of the Borrower in any Guarantor, Investments of any Guarantor
in the Borrower or in any other Guarantor and Investments of any Subsidiary that
is not a Guarantor in any other Subsidiary that is not a Guarantor;

(c) Section 7.02(f) of the Credit Agreement is amended to read in its entirety
as follows:

(f) Net Investments (determined on a consolidated basis) in Subsidiaries that
are not Guarantors; provided that the aggregate outstanding amount of such
Investments made pursuant to this Section 7.02(f), together with, without
duplication, the aggregate amount of the outstanding Indebtedness permitted by
clause (iv) of Section 7.03(f) shall not exceed 25% of the Borrower’s total
stockholders equity as determined in accordance with GAAP; and provided,
further, that not less than 80% of Consolidated EBITDA shall be generated by the
Borrower and Guarantors at all times;

 

  2   First Amendment, Consent and     Waiver to Credit Agreement



--------------------------------------------------------------------------------

(d) Section 7.02(h) of the Credit Agreement is amended to read in its entirety
as follows:

(h) Investments outstanding on the Closing Date and listed on Schedule 7.02 and
Investments included in the consideration received by the Borrower or any of its
Subsidiaries for the sale of the E-Payment Business and/or the Money Transfer
Business (as each such term is defined in the First Amendment, Consent and
Waiver to this Agreement dated as of December 31, 2009).

4. Conditions Precedent to Effectiveness of Amendment. This Amendment shall not
be effective until the Administrative Agent receives the following:

(a) counterparts of this Amendment executed by the Borrower, the Guarantors, the
Required Lenders and the Administrative Agent;

(b) copies of the resolutions of the Borrower’s and each other Guarantor’s Board
of Directors (or other applicable governing body) approving and authorizing the
execution, delivery and performance by Borrower or such Guarantor of this
Amendment;

(c) payment of all reasonable expenses, including reasonable legal fees and
expenses of counsel to the Administrative Agent, incurred by the Administrative
Agent in connection with this Amendment, to the extent invoiced to the Borrower
on or prior to the date hereof; and

(d) such other agreements, documents, instruments and items as the
Administrative Agent may reasonably request.

5. Representations. The Borrower represents and warrants to the Administrative
Agent and the Lenders as follows:

(a) The execution, delivery and performance by the Borrower of this Amendment
and the Credit Agreement, as amended hereby, have been duly authorized by all
necessary corporate action.

(b) All representations and warranties made or deemed made by the Borrower in
the Loan Documents are true and correct as of the date hereof, except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties were true and
accurate on and as of such earlier date) and except that for purposes of such
representations and warranties, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01 of the Credit Agreement.

(c) Since September 30, 2009, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

 

  3   First Amendment, Consent and     Waiver to Credit Agreement



--------------------------------------------------------------------------------

(d) No Default or Event of Default has occurred and is continuing as of the date
hereof.

6. Effect of Amendment. This Amendment is a Loan Document. The consent and
waiver set forth in this Amendment is specifically limited to the matters
expressly set forth therein and does not constitute a consent or waiver with
respect to any other matter now or hereafter requiring the consent or waiver of
the Lenders or the Administrative Agent under the Loan Documents. Except as
expressly modified and amended by this Amendment, all of the terms, provisions
and conditions of the Loan Documents, and the Liens created thereby, shall
remain unchanged and in full force and effect and are hereby ratified and
confirmed. If any part of this Amendment is for any reason found to be
unenforceable, all other portions of it shall nevertheless remain enforceable.
The Loan Documents and any and all other documents heretofore, now or hereafter
executed and delivered pursuant to the terms of the Credit Agreement are hereby
amended so that any reference to the Credit Agreement shall mean a reference to
the Credit Agreement as waived and amended by this Amendment.

7. Expenses. The Borrower shall pay all reasonable fees and expenses paid or
incurred by the Administrative Agent incident to this Amendment, including,
without limitation, the reasonable fees and expenses of the Administrative
Agent’s counsel in connection with the negotiation, preparation, delivery and
execution of this Amendment and any related documents.

8. Governing Law. This Amendment shall be governed by and construed in
accordance with and be governed by the laws of the State of New York, without
regard to conflict of laws principles.

9. Counterparts. This Amendment may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute one and the same instrument.

10. ENTIRETY. THIS AMENDMENT, THE CREDIT AGREEMENT, AND THE OTHER LOAN DOCUMENTS
EMBODY THE ENTIRE AGREEMENT BETWEEN THE PARTIES AND SUPERCEDE ALL PRIOR
AGREEMENTS AND UNDERSTANDINGS, IF ANY, RELATING TO THE SUBJECT MATTER HEREOF.
THESE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

11. Parties. This Amendment binds and inures to the benefit of the Borrower, the
Guarantors, the Administrative Agent, the Lenders and their respective
successors and permitted assigns.

[REMAINDER OF PAGE INTENTIONALLY BLANK.

SIGNATURE PAGES FOLLOW.]

 

  4   First Amendment, Consent and     Waiver to Credit Agreement



--------------------------------------------------------------------------------

Signature Page to that certain First Amendment, Consent and Waiver to Credit
Agreement dated as of the date first set forth above, among Coinstar, Inc., as
the Borrower, Bank of America, N.A., as the Administrative Agent, and the
Lenders party thereto.

 

COINSTAR, INC., as the Borrower

By:

 

            /s/ Paul D. Davis

  Name:   Paul D. Davis   Title:   Chief Executive Officer

 

Signature Page to First Amendment, Consent and Waiver to Credit Agreement



--------------------------------------------------------------------------------

Signature Page to that certain First Amendment, Consent and Waiver to Credit
Agreement dated as of the date first set forth above, among Coinstar, Inc., as
the Borrower, Bank of America, N.A., as the Administrative Agent, and the
Lenders party thereto.

 

BANK OF AMERICA, N.A., as a Lender and

Administrative Agent

By:  

            /s/ Gary L. Mingle

  Name:  

Gary L. Mingle

  Title:   Senior Vice-President

 

Signature Page to First Amendment, Consent and Waiver to Credit Agreement



--------------------------------------------------------------------------------

Signature Page to that certain First Amendment, Consent and Waiver to Credit
Agreement dated as of the date first set forth above, among Coinstar, Inc., as
the Borrower, Bank of America, N.A., as the Administrative Agent, and the
Lenders party thereto.

 

JPMORGAN CHASE BANK, N.A., as a Lender By:  

            /s/ Ling Li

  Name:   Ling Li   Title:   Vice President

 

Signature Page to First Amendment, Consent and Waiver to Credit Agreement



--------------------------------------------------------------------------------

Signature Page to that certain First Amendment, Consent and Waiver to Credit
Agreement dated as of the date first set forth above, among Coinstar, Inc., as
the Borrower, Bank of America, N.A., as the Administrative Agent, and the
Lenders party thereto.

 

U.S. BANK NATIONAL ASSOCIATION, as a

Lender

By:               /s/ Patricia A. Hovda-Pedersen   Name:   Patricia A.
Hovda-Pedersen   Title:   Vice President

 

Signature Page to First Amendment, Consent and Waiver to Credit Agreement



--------------------------------------------------------------------------------

Signature Page to that certain First Amendment, Consent and Waiver to Credit
Agreement dated as of the date first set forth above, among Coinstar, Inc., as
the Borrower, Bank of America, N.A., as the Administrative Agent, and the
Lenders party thereto.

 

KEYBANK NATIONAL ASSOCIATION, as a

Lender

By:  

            /s/ Thomas A. Crandell

  Name:   Thomas A. Crandell   Title:   Senior Vice President

 

Signature Page to First Amendment, Consent and Waiver to Credit Agreement



--------------------------------------------------------------------------------

Signature Page to that certain First Amendment, Consent and Waiver to Credit
Agreement dated as of the date first set forth above, among Coinstar, Inc., as
the Borrower, Bank of America, N.A., as the Administrative Agent, and the
Lenders party thereto.

 

WELLS FARGO BANK, N.A., as a Lender By:  

            /s/ Ben Leonard

  Name:  

Ben Leonard

  Title:  

Vice President

 

Signature Page to First Amendment, Consent and Waiver to Credit Agreement



--------------------------------------------------------------------------------

Signature Page to that certain First Amendment, Consent and Waiver to Credit
Agreement dated as of the date first set forth above, among Coinstar, Inc., as
the Borrower, Bank of America, N.A., as the Administrative Agent, and the
Lenders party thereto.

 

HSBC BANK USA, N.A., as a Lender By:  

            /s/ Thomas O’Connell

  Name:  

Thomas O’Connell

  Title:  

SVP & CE

 

Signature Page to First Amendment, Consent and Waiver to Credit Agreement



--------------------------------------------------------------------------------

Signature Page to that certain First Amendment, Consent and Waiver to Credit
Agreement dated as of the date first set forth above, among Coinstar, Inc., as
the Borrower, Bank of America, N.A., as the Administrative Agent, and the
Lenders party thereto.

 

RAYMOND JAMES BANK, FSB, as a Lender By:  

            /s/ Garrett McKinnon

  Name:   Garrett McKinnon   Title:   Senior Vice President

 

Signature Page to First Amendment, Consent and Waiver to Credit Agreement



--------------------------------------------------------------------------------

Signature Page to that certain First Amendment, Consent and Waiver to Credit
Agreement dated as of the date first set forth above, among Coinstar, Inc., as
the Borrower, Bank of America, N.A., as the Administrative Agent, and the
Lenders party thereto.

 

COLUMBIA STATE BANK, as a Lender By:  

            /s/ Kevin Meabon

  Name:  

Kevin Meabon

  Title:  

Vice President

 

Signature Page to First Amendment, Consent and Waiver to Credit Agreement



--------------------------------------------------------------------------------

Signature Page to that certain First Amendment, Consent and Waiver to Credit
Agreement dated as of the date first set forth above, among Coinstar, Inc., as
the Borrower, Bank of America, N.A., as the Administrative Agent, and the
Lenders party thereto.

 

GUARANTORS: CELLCARDS LLC CELLCARDS OF DELAWARE LLC CELLCARDS OF ILLINOIS,
L.L.C. COIN-OP FACTORY INC. COINSTAR INTERNATIONAL, INC. SESAME HOLDINGS, INC.
By:  

        /s/ Donald R. Rench

  Name:   Donald R. Rench   Title:   Secretary COINSTAR E-PAYMENT SERVICES, INC.
By:  

        /s/ Robbin L. Ayers

  Name:   Robbin L. Ayers   Title:   Secretary GROUPEX FINANCIAL CORPORATION By:
 

        /s/ Ronald B. Axelrod

  Name:   Ronald B. Axelrod   Title:   Secretary

REDBOX AUTOMATED RETAIL, LLC     By:  Coinstar, Inc., its sole manager     By:  

        /s/ Donald R. Rench

    Donald R. Rench, Secretary